Title: To George Washington from James Johnston, 12 November 1778
From: Johnston, James
To: Washington, George


  
    Sir
    Auditors Office [Philadelphia] 12th Novr 1778
  
The rations as settled by Congress before the 10th June 1777 were rated a 8d. from that to the 31st Decemr at 10d. & the deficiences on those drawn at 4d. Rations were settled by a Board of Genl Officers about the 16: April 1777 but cannot asscertain the Rate, as there are no copy in this Office—Your Hble Servt

  Jas Johnston

